Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 9, 2009 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 29 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 30 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 9, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Tax-Advantaged Bond Strategies Fund A diversified fund seeking after-tax total return ^ Prospectus Dated ^ March 9 , 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Purchasing Shares ^ 8 Investment Objectives & Principal Policies and Risks ^ 4 Sales Charges ^ 11 Management and Organization ^ 6 Redeeming Shares ^ 12 Related Performance Information ^ 7 Shareholder Account Features ^ 13 Valuing Shares ^ 7 Tax Information ^ 15 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries ^ ^ Investment Objectives and Principal Strategies . The Funds investment objective is after-tax total return. Under normal market circumstances, the Fund invests at least 80% of its net assets in a diversified portfolio of municipal obligations that are exempt from regular federal income tax (Municipal Securities), direct obligations of the U.S. Treasury (Treasury Securities) and/or obligations of U.S. Government Agencies, instrumentalities and government-sponsored enterprises (Agency Securities). The Fund normally invests in^Municipal Securities ^ rated in the two highest rating categories (those rated AA or Aa or higher), but may also invest up to 20% of its net assets in Municipal Securities rated A at the time of purchase. The Fund currently targets an average portfolio duration of approximately two to six years.The Fund may invest in securities of any maturity or duration, and may in the future alter its duration target range. ^ Principal Risk Factors. The value of Fund shares may change when interest rates change. When interest rates rise, the value of Fund shares typically will decline. Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations. Fund yields will also fluctuate over time. Municipal Securities involve a credit exposure to the underlying issuer, and will fluctuate in value based on changing perceptions of the issuers credit quality and ability to meet future obligations. Prices of Municipal Securities may also be affected by changes in applicable tax rates or in the tax status of the issuer. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. ^ While U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and Fannie Mae) may be chartered or sponsored by Acts of Congress, their securities are not issued and may not be guaranteed by the U.S. Treasury and may involve greater risk than direct investments in Treasury Securities. ^ The Fund is not a complete investment program and you may lose money by investing in ^ the Fund. There is no guarantee that ^ the Fund will be able to achieve its investment objective. An investment in ^ the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information. As of the date of this prospectus, the ^ Fund has not commenced operations so there is no performance information. 2 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load)(as a percentage of the lower of net asset value at time of purchase or time of redemption) None 3.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None ^ Annual Fund Operating ^ Expenses (expenses that are deducted from Fund assets) Class A Class C Class I Management Fees 0.55% 0.55% 0.55% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses ^ ^ % ^ % ^ % Total Annual Fund Operating Expenses 1.02% 1.77% 0.77% Less Expense Reimbursement and Fee ^ Reduction ^ 2)
